COURT OF APPEALS OF VIRGINIA

Present: Judges Baker, Willis and Bray
Argued at Norfolk, Virginia

HAYWOOD RIDDICK

v.           Record No. 0301-95-1        MEMORANDUM OPINION * BY
                                         JUDGE RICHARD S. BRAY
FRANKLIN CITY PUBLIC WORKS, ET AL.         OCTOBER 31, 1995


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

       Richard E. Railey, Jr. (Railey and Railey, on brief),
       for appellant.
       Robert A. Rapaport (Knight, Dudley, Dezern & Clarke,
       P.L.L.C., on brief), for appellees.



       Acting on the application of Haywood Riddick (claimant) for

disability and medical benefits, the Workers' Compensation

Commission (commission) concluded that claimant had failed to prove

a "compensable disease" and denied relief.    On appeal, claimant

contends that the evidence established an "occupational disease

which is compensable."

       During the pendency of this appeal, a panel of our Court

decided Perdue Farms, Inc. v. McCutchan, 21 Va. App. 65, 461 S.E.2d
431 (1995), and revisited in the attendant opinion the definition

of "disease" within the intendment of the Workers' Compensation

Act.    See also Piedmont Mfg. Co. v. East, 17 Va. App. 499, 503, 438
S.E.2d 769, 772 (1993).    Because the instant claim was decided

without the guidance of that decision, we reverse and remand this

case to the commission for reconsideration of claimant's condition

as a compensable disease contemplated by Perdue.     See Virginia

       *
      Pursuant to Code § 17-116.010 this opinion is not designated
for publication.
Supermarkets v. George, 18 Va. App. 452, 453, 445 S.E.2d 156, 157

(1994).

     In execution of this mandate, the commission shall receive

such additional evidence as it deems appropriate.   See Washington

Metro. Area Transit v. Harrison, 228 Va. 598, 602, 324 S.E.2d 654,

656 (1985).

                                   Reversed and remanded.




                               - 2 -